Case: 19-12074   Date Filed: 01/07/2020   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12074
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:18-cr-00379-AKK-JEO-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

THOMAS WILLIAM FRALIX,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (January 7, 2020)

Before NEWSOM, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-12074    Date Filed: 01/07/2020   Page: 2 of 2


      Wilson Green, appointed counsel for Thomas William Fralix in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Fralix’s conviction and sentence are AFFIRMED.




                                         2